Citation Nr: 1019839	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from October 1968 
through October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2006 and May 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in Louisville, Kentucky in 
December 2009.  A transcript of that hearing is of record.

The Board finds that this claim must be remanded to obtain an 
examination in order to assess the current level of severity 
of the Veteran's PTSD symptoms, to reconcile the conflicting 
evidence regarding the severity of the Veteran's PTSD over 
the course of a short time span, and to provide an analysis 
of the Veteran's disability from 2005 to the present.

Specifically, within less than a year time span, VA 
examinations showed a vast discrepancy in the severity of his 
PTSD, as evidenced by global assessment of functioning (GAF) 
scores of 30 in April 2006 and 57 in February 2007.  The 
April 2006 examiner explained that once the Veteran's 
depression was under control, his GAF score would increase, 
and that he should be re-tested in a year.  This was 
accomplished, as the Veteran was afforded a VA PTSD 
examination in February 2007, which appeared to show 
remarkable improvement, with the examiner providing a GAF 
score of 57.  However, at the Veteran's December 2009 Board 
hearing, his testimony again reflected a worsening of PTSD 
symptoms since the February 2007 VA examination.  As such, 
the Board finds that an additional VA examination is needed 
to assess the current level of severity of the Veteran's 
PTSD, after taking into consideration the evidence discussed 
below.

At the Veteran's December 2009 Board hearing, the Veteran 
described severe PTSD symptoms, which were in sharp contrast 
to the symptoms depicted in the February 2007 VA examination 
report, and outpatient treatment notes dated from March 2008 
through June 2009.  For example, at his December 2009 
hearing, the Veteran stated that he frequently forgot the 
name of his grandchildren, his wife's name, and his own name.  
He stated that he relies on his wife to tell him when it is 
time to take a bath, change clothes, and cut his hair, and he 
noted that he only shaves about once per year.  The Veteran 
explained that if his wife did not remind him to exercise 
proper hygiene, he would rarely bathe.  The Veteran also 
described visual hallucinations, noting that he thinks he 
sees spiders and bugs but then they are not there, and noted 
that he feels like his hair is filled with sand, and he 
shakes his head to get the sand out of it.  The Veteran also 
described auditory hallucination, noting that he hears his 
name being called, but when he asks his wife why she is 
calling his name, she states that she did not say anything.  
The Veteran stated that he has no hobbies, does not do 
chores, and does not like to leave the house.  His wife 
explained that the Veteran was paranoid, constantly checking 
the doors, and always thinks that his wife is lying to him.

These symptoms described by the Veteran at the Board hearing 
are not mentioned in any of the outpatient treatment records 
leading up to the Board hearing.  On the contrary, outpatient 
treatment records dated throughout 2008 and 2009 consistently 
describe insight and judgment as good, thought processes as 
logical and goal directed, and no evidence of a thought 
disorder.  See March and April 2009 progress notes, and June, 
July, August, September, and December 2008 progress notes.  
Progress notes for the time period prior to the hearing did 
not discuss memory problems, hallucinations, or paranoia.

Further, the April 2006 VA PTSD examination diagnosed the 
Veteran with PTSD and severe major depressive disorder with 
psychotic features, and assigned a GAF score of 30.  At this 
examination, the examiner J.B., M.D., stated that the 
Veteran's memory appeared to be essentially normal for short 
and long-term items, his judgment and insight were both 
adequate, and there was no evidence of obsessive compulsive 
disorder.  Dr. B. stated that the Veteran did complain of 
anxiety, and his depressive symptoms included a low level of 
interest in activities with poor concentration and memory for 
items spoken to him by family and friends.  Dr. B. noted 
transient suicidal thoughts, but stated that a review of 
mania symptoms was unremarkable.

Dr. B. stated that the Veteran had a recent exacerbation of 
his symptoms, which appeared to be primarily related to a 
worsening of his depressive symptoms.  The examiner noted 
that the Veteran was positive on virtually all of his 
neurovegetative signs of depression and at this time, he did 
not appear to be gaining very much benefit from his 
antidepressant therapy.  As a result, the examiner noted that 
it was becoming more difficult for him to defend against the 
onslaught of symptoms of PTSD, and as a result, the Veteran's 
GAF was very low.  However, Dr. B. noted that when his major 
depressive symptoms are effectively treated, it is possible 
that his GAF could rise.  As such, Dr. B. recommended a 
repeat examination in 12 months, after his depressive 
symptoms had been effectively treated to ascertain the level 
of his functioning at that time.

As noted above, a February 2007 VA PTSD examination reflected 
a GAF score of 57, with the examiner noting that the Veteran 
was appropriately dressed and adequately groomed.  The 
Veteran's speech was normal in rate, cadence, and volume.  
The examiner detected no psychotic behaviors or disruptive 
thought patterns; however, he stated that the Veteran's 
short-term memory and concentration were below what would be 
expected for this Veteran.  The examiner, B.J., M.D., stated 
that the Veteran continued to suffer from PTSD and major 
depression, and stated that his symptoms during this 
examination compared to the previous examination appeared to 
be consistent.  Dr. J. noted that the Veteran had some 
interaction with family but isolated himself the remaining 
time.  Dr. J. opined that to state that his PTSD alone was 
causing unemployability would be inaccurate because the 
Veteran was able to work while experiencing the symptoms of 
PTSD.  However, Dr. J. opined that the two diagnoses together 
(PTSD and depression) were limiting the Veteran's capability 
for gainful employment that required moderate social 
interaction.

As noted above, because the symptoms the Veteran discussed at 
his December 2009 Board hearing suggest that his PTSD has 
worsened, and the last VA PTSD examination was conducted in 
February of 2007, over three years ago, the Board finds it 
necessary to secure an additional examination to ascertain 
the Veteran's level of disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not reveal the current state of the claimant's disability, a 
VA examination must be conducted).  The examiner should 
provide an opinion regarding the current level of severity of 
the Veteran's PTSD, as well as reconcile and provide a 
rationale for the different GAF scores seen in the medical 
evidence from the 2006 VA examination until the present.  
Specifically, the examiner should conduct an analysis of the 
severity of the Veteran's PTSD from 2005 forward.  The 
examiner should also discuss the interplay between PTSD and 
major depression, commenting on whether the Veteran's 
depressive symptoms are considered a part of his PTSD 
diagnosis, or if not, and if possible, separate the symptoms 
that are due solely to the Veteran's PTSD, as opposed to his 
major depression.  (If it is impossible to separate the 
symptoms of the service-connected PTSD with the symptoms of 
non-service connected major depression, all symptoms will be 
attributed to the service-connected PTSD because reasonable 
doubt doctrine demands so when the effects of two 
disabilities are not distinguishable.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).)

Finally, on remand, an opinion should be obtained as to the 
effect of service-connected PTSD on the Veteran's 
employability.  The examiner should take into account that 
the ultimate question is whether the Veteran, because of 
service-connected disability, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  

The examiner should consider the following:  The Veteran 
worked at Reliable Castings (a foundry) for 35 years, until 
he injured his back on the job and went on worker's 
compensation in February 2005.  The Veteran stated that he 
was terminated when he could not go back to work.  See 
February 2007 VA examination.  The examiner should also 
consider the Veteran's statement that he had trouble dealing 
with on-the-job harassment for many years, and a January 2006 
progress noted showing that the Veteran's work environment 
continued to be very difficult given his PTSD symptoms and 
noting that he might be forced to quit soon.  The examiner 
stated that the Veteran continued to struggle at work and 
might be reaching the limit of what he could tolerate given 
his PTSD symptoms.  A March 2006 entry in the progress notes 
shows that the Veteran had progressive difficulty tolerating 
the ordinary stresses in the workplace, and that in spite of 
a heroic four-year effort, the Veteran decided that he could 
not go on any further; he left his job and applied for Social 
Security Administration disability.  A February 2007 entry in 
the outpatient treatment records by B.L., M.D., a member of 
the staff psychiatry service at the Cincinnati VA medical 
center (VAMC) shows that the Veteran had "moderately 
severe" combat related PTSD along with some serious medical 
problems including chronic low back pain and disc disease; 
and as far as he could tell, the Veteran was permanently 
disabled and unemployable.  A January 2007 document signed by 
the human relations manager at the Veteran's place of 
employment, Reliable Casting Corporation, noting that the 
Veteran was still employed but on leave since February 2006 
and was receiving worker's compensation for physical injury, 
but stated that during the past twelve months, the Veteran 
was absent from work from March 6 through April 24, 2005 due 
to PTSD and depression.

In summary, this case must be remanded to obtain a VA 
examination and opinion which addresses the current level of 
severity of the Veteran's PTSD, as well as distinguishing if 
possible, which psychiatric symptoms are due solely to PTSD 
versus major depression, and to provide an analysis of 
disability from 2005 forward.  Lastly, the examiner should 
provide an opinion on whether the Veteran's PTSD precludes 
substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be examined by a 
psychiatrist to determine the current 
level of disability caused by his 
service-connected PTSD and to ascertain 
whether the Veteran is unemployable based 
solely on his service-connected PTSD.  
The claims folder should be made 
available to the examiner.  The examiner 
should consider, along with the entire 
file, the Veteran's December 2009 hearing 
testimony, the progress notes dated in 
January and March of 2006 pertaining to 
the Veteran's employability in relation 
to his PTSD symptoms, and the April 2006 
and February 2007 VA examinations 
discussed above, and make findings 
necessary to apply the rating criteria 
for PTSD.  The differences in GAF scores 
should be explained, if possible.  The 
examiner should comment on the Veteran's 
level of occupational impairment caused 
by PTSD symptoms and assign a global 
assessment of functioning (GAF) score, 
with its meaning explained in the context 
of the rating criteria.  The examiner 
should provide a longitudinal analysis of 
the Veteran's PTSD from 2005 forward, and 
if possible, attempt to differentiate 
between symptoms related to his PTSD 
diagnosis and his major depression.  

Lastly, taking into consideration the 
severity of the Veteran's service-
connected PTSD, the examiner should offer 
an opinion as to whether the Veteran's 
service-connected PTSD alone precludes 
him from obtaining or retaining 
substantially gainful employment.  (In 
making an assessment as to whether the 
Veteran is capable of obtaining or 
retaining gainful employment, the 
examiner should only take into account 
his service-connected PTSD, and should 
not consider non-service connected 
disabilities.)  

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria, in addition to an opinion as to 
whether his service-connected PTSD makes 
the Veteran unemployable.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information and evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

